ORDER
PER CURIAM.
Mother appeals from the judgment of the trial court terminating her parental rights to her minor son, B.W. Mother contends the trial court erred (1) in finding that grounds for termination existed under Section 211.447.2(1), RSMo 2000, and Section 211.447.4(6), RSMo 2000, because those grounds were not pleaded by the Division of Family Services in its petition to terminate, (2) in terminating her parental rights pursuant to Section 211.447.4, RSMo 2000, because the findings for termination were not supported by clear, cogent, and convincing evidence, and (3) in finding termination was in the best interest of the child under Sections 211.447.5 and 211.447.6, RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).